Exhibit 10.1 Southwest Bank An M&I Bank PROMISSORY NOTE Principal $634,197.92 Loan Date 01-02-2009 Maturity 04-01-2009 Loan No 12030954-10000 Call / Coll Account 00000094289 Officer 47417 Initials References in theboxes above are for Lender’s use only and do not limit the applicability of this document to any particular loan or item. Any item above containing “***” has been omitted due to text length limitations. Borrower: Siboney Learning Group, Inc. Siboney Corporation 325 Kirkwood Rd # 300 Saint Louis, MO 63122-4042 Lender: Southwest Bank, an M&I Bank St Louis Region Commercial Lending 13205 Manchester Road Des Peres, MO 63131 Principal Amount: $634,197.92 Date of Note:January 2, 2009 PROMISE TO PAY. Siboney Learning Group, Inc.; and Siboney Corporation (“Borrower”) jointly and severally promise to pay to Southwest Bank, an M&I Bank (“Lender”), or order, in lawful money of the United States of America, the principal amount of Six HundredThirty-four Thousand One Hundred Ninety-seven & 92/100 Dollars ($634,197.92), together with interest on the unpaid principal balance fromJanuary 2, 2009, until paid in full. PAYMENT.
